IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50878
                           Summary Calendar


MICHAEL JOSEPH FUHRMAN,

                                      Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; JOSEPH B. CASAL, Warden;
JEFFREY B. CALFEE, Major; MICHAEL A. LUJUAN, Sergeant;
MARCOS C. MARTINEZ, Sergeant; GAIL R. MILLER, Ms.; JOY A.
CHADWICK; ESTEBAN SANCHEZ; PAUL WEATHERBY, Captain,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                           USDC No. P-01-CV-24
                          --------------------
                              March 21, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Joseph Fuhrman, Texas prisoner # 531212, has

appealed the district court’s order granting his motion to

dismiss and dismissing his civil right complaint with prejudice

for failure to prosecute.     Fuhrman contends that the judgment

should be reformed to provide that the dismissal was without

prejudice.     Fuhrman’s claims accrued no later than January 5,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-50878
                                 -2-

2001, and would be barred under the applicable statute of

limitations if he attempted to reassert them in a new federal

lawsuit.   See Piotrowski v. City of Houston, 237 F.3d 567, 576

(5th Cir. 2001); see also TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.003(a) (West 2002).   Because the interests of justice would

not be served by reformation of the judgment, the judgment is

     AFFIRMED.